Citation Nr: 1021935	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including due to exposure to ionizing radiation.  

2.  Entitlement to service connection for colon cancer, 
including due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer, 
including due to exposure to the sun and/or ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
May 1946.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bladder cancer and colon cancer, including due to exposure to 
ionizing radiation; and denied service connection for skin 
cancer, including due to sun exposure and/or ionizing 
radiation.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Colon cancer and cancer of the urinary tract (including 
bladder cancer) are included in the list of diseases that are 
presumptively service-connected under 38 C.F.R. § 3.309(d).  
However, in order to establish service connection under this 
regulation, the Veteran must also demonstrate that he 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii). 

The Veteran does not assert, and the evidence does not show, 
that he had official military duties within 10 miles of the 
city limits of either Hiroshima or Nagasaki, Japan during the 
relevant time period.  Official military records only place 
him aboard the USS Guam, which was anchored in Okinawa the 
day after the detonation in Hiroshima and remained there 
during the next detonation in Nagasaki.  Consequently, as 
determined by the RO, presumptive service connection under 
38 C.F.R. § 3.309(d) for either bladder cancer or colon 
cancer may not be granted.

However, the RO did not fully consider the Veteran's claims 
under 38 C.F.R. § 3.311.  Under this regulation, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service (not within any 
applicable presumptive period under 38 C.F.R. § 3.307 or 
§ 3.309), and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  This regulation also provides that a claim will be 
referred to the Under Secretary for Benefits for further 
consideration when it has been determined that:  (1) a 
veteran has been exposed to ionizing radiation as a result of 
participation in the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 to July 1946, or other activities 
as claimed; (2) the veteran subsequently develops a listed 
radiogenic disease; and (3) the radiogenic disease first 
becomes manifest in the time period specified.  38 C.F.R. § 
3.311(b) (emphasis added).  The Veteran has met these three 
requirements.

Colon, skin and bladder cancer are listed as radiogenic 
diseases in 38 C.F.R. § 3.311; and the medical records 
confirm that the Veteran's cancers were manifest more than 
five years after his claimed exposure.  With regard to the 
first requirement, in contrast to the strict definition noted 
above for consideration under 38 C.F.R. § 3.309(d), in 
considering claims under 38 C.F.R. § 3.11, the regulation 
allows a veteran to claim exposure to ionizing radiation due 
to other activities.  Here, the Veteran has asserted that he 
was exposed to ionizing radiation while serving aboard the 
USS Guam, which was stationed in Japan during the atomic 
detonations in Hiroshima and Nagasaki in August 1945.  
Moreover, the Defense Threat Reduction Agency confirmed that 
the Veteran served aboard this ship, which was anchored at 
Okinawa the day after the detonation in Hiroshima, and 
remained there during the detonation over Nagasaki.  Hence, 
for the purposes of 38 C.F.R. § 3.311, the case must be again 
referred to the Defense Threat Reduction Agency for a dose 
estimate based on the Veteran's location during the 
detonations, and the Under Secretary for Benefits for further 
consideration in accordance with the regulation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Again refer the Veteran's claims 
folder to the Defense Threat Reduction 
Agency for a dose estimate based on the 
Veteran's location aboard the USS Guam, 
which was anchored in Okinawa the day 
after the detonation in Hiroshima and 
remained there during the next detonation 
in Nagasaki, and thereafter, refer the 
Veteran's claims folder to VA's Under 
Secretary for Benefits for complete 
development in accordance with 38 C.F.R. § 
3.311 (2009).

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any responses received, the 
claims for service connection for colon, 
bladder, and skin cancers due to radiation 
exposure should be re-adjudicated.  If any 
of the determinations remain adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

